Citation Nr: 1022268	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the reduction from the full-dollar rate to the 50 
percent rate for Department of Veterans Affairs (VA) 
disability compensation benefits for the period from January 
6, 2003, through December 31, 2006, was proper.

2.  Whether the overpayment of compensation benefits as a 
result of the reduction from full-dollar rate to half-dollar 
rate was properly created.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active military service with the Philippine 
Recognized Guerilla Service from February 1945 to May 1945 
and July 1945 to December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines.  The Veteran's claims are 
currently under the jurisdiction of the VA Regional Office 
(RO) in Oakland, California.

In July 2009, the Veteran failed to appear for a scheduled 
hearing before a Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is a United States citizen who had service 
with the military forces of the Government of the 
Commonwealth of the Philippines while in the service of the 
Armed Forces of the United States (U.S.) during World War II.  

2.  The Veteran was paid VA disability compensation payments 
at the full-dollar rate from October 27, 2000, through 
October 31, 2006.

3.  The record shows that the Veteran left the United States 
on November 7, 2002, and that from that date until December 
31, 2006, the Veteran was absent from the United States for 
at least 183 days of each of the years 2003, 2004, 2005, and 
2006.

4.  The Veteran received, but was not entitled to, VA 
compensation benefits at the full-dollar rate from January 6, 
2003, to October 31, 2006. 


CONCLUSIONS OF LAW

1.  The reduction from the full-dollar rate to the 50 percent 
rate for VA disability compensation benefits for the period 
from January 6, 2003, through December 31, 2006, was proper.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.42, 3.505 
(2009).

2.  An overpayment of compensation benefits as a result of 
the reduction from full-dollar rate to half-dollar rate, from 
January 6, 2003, to October 31, 2006, was properly created.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.42, 3.505 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

As discussed below, this case involves interpretation of 
legal provisions.  The United States Court of Appeals for 
Veterans Claims has held that in cases where the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002).  Accordingly, the provisions of the VCAA do not 
apply in this case.

II.  Law and Regulations

Prior to October 2000, the law provided that disability 
compensation payments to veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States should be made at the rate of $0.50 for each 
dollar authorized.  38 U.S.C.A. § 107 (West 1991).  On 
October 27, 2000, the President signed Pub. L. 106-377, 114 
Stat. 1441, which amended § 107 to provide full-dollar 
payments of benefits to such a Filipino veteran who is 
residing in the U.S. and who is either a U.S. citizen or an 
alien lawfully admitted for permanent residence in the U.S.  
See 38 U.S.C.A. § 107 (West 2002).

In order to continue receiving benefits at the full-dollar 
rate under this section, a veteran must be physically present 
in the U.S. for at least 183 days of each calendar year in 
which he or she receives payments at the full-dollar rate, 
and may not be absent from the U.S. for more than 60 
consecutive days at a time.  If, however, a veteran becomes 
eligible for full-dollar rate benefits on an initial basis, 
on or after July 1 of any calendar year, the 183-day rule 
will not apply during that calendar year.  VA will not 
consider a veteran to have been absent from the U.S. if he or 
she left and returned to the U.S. on the same date.  38 
C.F.R. § 3.42.

A veteran receiving benefits at the full-dollar rate under 
this section must notify VA within 30 days of leaving the 
U.S. or within 30 days if he or she loses either his or her 
U.S. citizenship or lawful permanent resident alien status.  
When a veteran no longer meets the eligibility requirements 
of the first paragraph of this section, VA will reduce his or 
her payment to the rate of $0.50 for each dollar authorized 
under the law, effective on the date determined under 
38 C.F.R. § 3.505.  If such veteran regains his or her U.S. 
citizenship or lawful permanent resident alien status, VA 
will restore full-dollar rate benefits, effective the date 
the veteran meets the eligibility requirements of 38 C.F.R. 
§ 3.42(d).

The effective date of discontinuance of compensation for 
Filipino veterans under § 3.42 will be the earliest of the 
dates stated in this section.  Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  If a veteran 
receiving benefits at the full-dollar rate under § 3.42 is 
physically absent from the U.S. for a total of 183 days or 
more during any calendar year, VA will reduce compensation to 
the rate of $0.50 for each dollar authorized under the law, 
effective on the 183rd day of absence from the U.S.  Further, 
if a veteran receiving benefits at the full-dollar rate under 
§ 3.42 is physically absent from the U.S. for more than 60 
consecutive days, VA will reduce his or her compensation to 
the rate of $0.50 for each dollar authorized under the law, 
effective on the 61st day of the absence.  38 C.F.R. § 3.505.

III.  History and Analysis

By a June 2002 letter the RO informed the Veteran that he was 
entitled to compensation at the full-dollar rate under Public 
Law 106-377 effective from October 27, 2000.  The letter 
informed the Veteran of the U.S. residency requirements 
listed above in order for him to continue at the full-dollar 
rate.

The RO sent a letter to the Veteran in November 2006 
informing him that his VA compensation had been reduced to 
the half-dollar rate effective from October 27, 2000 due to 
the Veteran's failure to submit a Residency Verification 
Report (RVR). 

By a letter dated in December 2006 the RO sent the Veteran a 
notice of indebtedness stating that the Veteran was indebted 
to the U.S. Government in the amount of $11,835.54 for 
benefits paid for the period October 27, 2000 through October 
31, 2006.

In April 2007, the RO reviewed the Veteran's passport and 
determined that the Veteran left the U.S. on November 7, 
2002, and that in 2003 the Veteran was in the U.S. from May 
19, 2003, to October 23, 2003 (157 days).  The passport 
showed that in 2004 the Veteran was in the U.S. from February 
20, 2004 to April 5, 2004 and from September 14, 2004, to 
November 4, 2004 (96 days).  During 2005 the Veteran was in 
the U.S. from September 28, 2005, to November 27, 2005 (60 
days).  During 2006 the Veteran was in the U.S. from October 
13, 2006, to December 31, 2006 (79 days).

In a July 2007 action, the RO informed the Veteran that the 
full-dollar rate of compensation had been restored from 
October 27, 2000, to January 5, 2003, and that he was only 
entitled to half-dollar benefits from January 6, 2003, to 
December 31, 2006.  The Veteran appealed this action.  

The Board finds that the RO's July 2007 determination was 
proper.  The Veteran left the U.S. on November 7, 2002, and 
was absent for over 60 consecutive days.  The RO properly 
reduced the Veteran's compensation to the rate of $0.50 for 
each dollar authorized under the law, effective on January 6, 
2003, the 61st day of the absence from the U.S.  38 C.F.R. 
§ 3.505.

With regard to 2003, 2004, 2005, and 2006, the information 
from the Veteran's passport verifies that the Veteran was not 
physically present in the U.S. for at least 183 days of each 
of those years.  Consequently, the Veteran was not entitled 
to compensation at the full-dollar rate during any of those 
years.  38 C.F.R. § 3.42.

In this case, the facts are not in dispute.  In a May 2008 
letter the Veteran stated that he was not saying that the VA 
decision was incorrect.  The Veteran stated that he wanted VA 
to take into consideration that in November 2002 his wife was 
terminally ill and that she wanted to die in the Philippines.  
He stated that was the only reason that they returned to the 
Philippines.  He noted that while his wife died in January 
2003, due to his grieving, he remained in the Philippines 
because he could not accept the passing of his wife of 55 
years.  The Veteran further stated that he had no knowledge 
of the VA law and asserted that without the full-dollar rate 
he does not have enough financial support.  He requested that 
the oversight be forgiven and that he be reimbursed at the 
full-dollar rate.

The Board notes that the Veteran appears to be raising an 
argument couched in equity.  While sympathetic to the 
Veteran, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  In this regard, 38 U.S.C.A. § 107 
and 38 C.F.R. § 3.42 do not provide a waiver of the residency 
requirements for the full-dollar rate.  The Board must decide 
this case in accordance with the applicable law.  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  In a case such as this one, where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV. Overpayment

In this case the Veteran was originally paid at the full-
dollar rate from October 27, 2000, until October 31, 2006.  
As shown above, the Veteran was only entitled to the half-
dollar rate from January 6, 2003, to December 31, 2006.  As 
such, the Veteran received more than he was entitled from 
January 6, 2003, to October 31, 2006, and an overpayment of 
VA compensation benefits was thus created due to the full-
dollar compensation the Veteran received from January 6, 
200,3 to October 31, 2006.  Consequently, the Board finds 
that an overpayment of VA compensation benefits was properly 
created based on compensation payments made to the Veteran 
from January 6, 2003, to October 31, 2006.  


ORDER

The reduction from the full-dollar rate to the 50 percent 
rate for VA disability compensation benefits for the period 
from January 6, 2003, through December 31, 2006, was proper, 
and the appeal is denied.

The overpayment of compensation benefits as a result of the 
reduction from full-dollar rate to half-dollar rate from 
January 6, 2003, to October 31, 2006, was properly created 
and the appeal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


